PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/088,920
Filing Date: 09/27/2018
Appellant(s): BASF SE



__________________
Christopher M. Goff
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07/14/2022.

Every ground of rejection set forth in the Office action dated 05/13/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims:

Claims 2, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Whitehurst et al. (US 2014/0037570 A1) as evidenced by Weyerhaeuser (Arborite CUF Brochure, 2018) and further in view of Whitehurst-2 et al. (US Patent No. 6,830 603).

In regard to claim 2, Whitehurst et al. teach a method for preventing decomposition of a (thio)phosphoric acid triamide (e.g. reducing nitrogen volatilization/decomposition of solutions comprising N-(n-butyl)-thiophosphoric triamide) (NBPT)) [Paragraph 0002], wherein NBPT reads on the general formula (I))
wherein 
X1 is S; 
R1 is C1-C20-alkyl; 
R2 is H; and 
R3, R4, R5, and R6 are independently of each other selected from the group consisting of H;
in a composition A comprising: 
(i) 	the (thio)phosphoric acid triamide(e.g. NBPT); and 
(ii) 	a fertilizer mixture comprising granules of a urea-containing fertilizer and granules of an additional P-containing fertilizer (e.g. adding NBPT solutions to a phosphate coated granular urea fertilizer Arborite®)[Paragraph 0216-0217], wherein Arborite is a granular mixture of urea and monoammonium phosphate [Weyerhaeuser, Pg. 1]. Arborite uses a patented (US Patent 6,830,603) binding system to prepare urea granular products with soluble phosphate [Weyerhaeuser, Pg. 2, 4];
by adding a cation to the composition A, wherein the cation source is added in the form of a salt comprising a cation and anion selected from the claimed components (e.g. cation is Mg2+, anion is SO42-) [Paragraph 0066].
	Whitehurst et al. discloses a fertilizer mixture in the form of Arborite®[Paragraph 0216-0217], wherein Arborite is a granular mixture of urea and monoammonium phosphate [Weyerhaeuser, Pg. 1]. Whit regard to the claimed limitation “granules of a urea-containing fertilizer and granules of an additional P-containing fertilizer […] wherein a weight ratio of the P-containing fertilizer granules to the urea-containing fertilizer granules is at least 0.4”, the granular Arborite component disclosed by Whitehurst meets the broadest reasonable interpretation in light of the specification of “a fertilizer mixture” comprising “granules of a urea-containing fertilizer” and also “granules of an additional P-containing fertilizer” within the claimed range. This is confirmed by Appellant’s Specification [Page 7, lines 29-31]: The term "fertilizer mixture (3)" also refers to granules, capsules, compartments or other units in which both the urea-containing fertilizer (3a) and the P-containing fertilizer (3b) are contained in one granule, capsule, compartment or unit. Arborite is a mixture of urea and monoammonium phosphate [Weyerhaeuser, Pg. 1]. Arborite is therefore inherently considered both a urea-containing fertilizer and a P-containing fertilizer as required by the claim (e.g. a combination of equal parts of granular fertilizer comprising both urea and P components). Whitehurst does not explicitly disclose wherein the granules of each of the urea-containing fertilizer and the P-containing fertilizer (e.g. Arborite) have a particle size within the range of 1 to 5 mm. Arborite is a patented phosphate coated urea fertilizer [Weyerhaeuser, Page 4] described in US Patent 6,830,603 (Whitehurst-2) as having preferred particle size granules greater than 2 mm which lies within Appellant’s range. Furthermore, Whitehurst-2 discloses varying phosphorous content of the coated product and as phosphorus content increases, nitrogen loses generally decrease [Column 35, lines 59-65]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate urea and P-containing granules with a weight ratio of the P-containing fertilizer within the claimed range to reduce nitrogen loss [Whitehurst-2, Column 35, lines 64-65]. One of ordinary skill in the art would have been motivated to determine macronutrient needs in order to provide nutrients required for the growth of the selected plant species.

	In regard to claim 16, Whitehurst et al. disclose the method according to claim 2, wherein the additional P-containing fertilizer is Arborite®[Paragraph 0216-0217]. Arborite is considered an NP fertilizer because Arborite is a mixture of urea and monoammonium phosphate [Weyerhaeuser, Pg. 1].

In regard to claim 22, Whitehurst et al. disclose the method of claim 2, wherein the cation source is added in the form of a salt comprising a cation and anion selected from the claimed components (e.g. cation is Mg2+, anion is SO42-) [Paragraph 0066].









(2) Response to Argument
Appellant argues (pg. 4, last paragraph) the claim interpretation adopted by the Office (“the granular Arborite® component disclosed by Whitehurst meets the broadest reasonable interpretation in light of the specification of 'granules of a urea-containing fertilizer' and also 'granules of an additional P-containing fertilizer' within the claimed range” 05/13/2022 Office Action, pg. 4) is improper because the plain language reading of the element “an additional P-containing fertilizer” is that the P-containing fertilizer is not the same fertilizer as the urea-containing fertilizer. This argument is not persuasive because it runs counter to Appellant’s own definitions present in the Specification as originally filed: “The term "fertilizer mixture (3)" also refers to granules, capsules, compartments or other units in which both the urea-containing fertilizer (3a) and the P-containing fertilizer (3b) are contained in one granule, capsule, compartment or unit.” [Pg. 7, lines 29-31]. Arborite is a mixture of urea and monoammonium phosphate [Weyerhaeuser, Pg. 1]. Arborite is therefore inherently considered both a urea-containing fertilizer and a P-containing fertilizer as required by the claim (e.g. a combination of equal parts of granular fertilizer comprising both urea and P components). Further, Appellant’s Specification recites “the fertilizer mixture (3) as defined herein comprises a urea-containing fertilizer (3a) and an additional P-containing fertilizer (3b) which is preferably a N PK fertilizer, a N P fertilizer, a PK fertilizer, or a P fertilizer.” [pg. 13, lines 5-7]. Thus, the materials cited in the Whitehurst reference meet the broadest reasonable interpretation of urea-containing fertilizer and P-containing fertilizer and such meaning is consistent with the specification.


    PNG
    media_image2.png
    272
    307
    media_image2.png
    Greyscale
The material recited in Whitehurst (e.g. Arborite) is a patented, commercial product fertilizer. The Weyerhaeuser reference describes Arborite as a mixture of urea and monoammonium phosphate [Weyerhaeuser, Pg. 1]. An Arborite granule is illustrated on Page 1 (reproduced here).

    PNG
    media_image3.png
    105
    125
    media_image3.png
    Greyscale
Weyerhaeuser illustrates a fertilizer mixture comprising granules of Arborite on Page 3 (reproduced here)




Because the claimed term “fertilizer mixture” can refer to granules in which both the urea-containing fertilizer and the P-containing fertilizer are contained in one granule [Appellant’s Specification Pg. 7, lines 29-31] the Arborite granules described by Whitehurst and illustrated by Weyerhaeuser are considered to meet this claim limitation.

Appellant argues (pg. 5, 1st Paragraph) a claim interpretation that would allow the single Arborite component to read on both the urea-containing fertilizer and the P-containing fertilizer is improper even under the BRI standard. Again, the Board is directed to the Specification Pg. 7, lines 29-31 which describes this exact embodiment:

    PNG
    media_image4.png
    70
    684
    media_image4.png
    Greyscale


Appellant argues (pg. 5, 2nd Paragraph) the interpretation adopted by the Office ignores the term “additional” recited in the phrase “an additional P-containing fertilizer” and such an interpretation renders meaningless the limitation “wherein a weight ratio of the P-containing fertilizer granules to the urea-containing fertilizer granules is at least 0.4” because if the P-containing fertilizer and the urea-containing fertilizer were the same, there would be no reason to recite the weight ratio. This argument is not persuasive. A person of ordinary skill would have understood the claims, in view of the specification, to encompass more than just one embodiment (e.g. a fertilizer mixture in which the urea-containing fertilizer and the P-containing fertilizer are separate units OR a combined unit) as is 
    PNG
    media_image3.png
    105
    125
    media_image3.png
    Greyscale
consistent with Appellant’s Specification. The claims can reasonably be construed to cover both embodiments. To clarify, one could take the fertilizer mixture illustrated in Weyerhaeuser’s Page 3 (reproduced here),  divide the pile of granules in half, and assign half as urea-containing granules and half as P-containing granules and this would still be consistent with the plain reading of the claims in light of the Specification. Arborite is therefore can appropriately be considered both a urea-containing fertilizer and a P-containing fertilizer as required by the claim (e.g. a combination of equal parts of granular fertilizer comprising both urea and P components). 

Appellant argues (pg. 6, 2nd Paragraph) the prior art does not disclose the claim limitation in claim 2 “wherein a weight ratio of the P-containing fertilizer granules to the urea-containing fertilizer granules is at least 0.4”. This argument is not persuasive. Whitehurst-2 discloses varying phosphorous content of the coated product and as phosphorus content increases, nitrogen loses generally decrease [Column 35, lines 59-65]. Therefore, formulating urea and P-containing granules with a weight ratio of the P-containing fertilizer within the claimed range would lead to reduced nitrogen loss [Whitehurst-2, Column 35, lines 64-65]. Whitehurst-2 is considered to disclose this ratio as a result-effective variable (e.g. a variable which achieves a recognized result) and the determination of the optimum or workable ranges of said ratio can be determined through routine experimentation. Alternatively, for example, one could consider the fertilizer material described by Whitehurst (e.g. Arborite) illustrated in Whitehurst’s Page 3 as divided in half, per se, and assign half of the granules the description urea-containing granules and half as P-containing granules and this would still be consistent with the plain reading of the claims in light of the Specification and would equate to a ratio of about 1.
Additionally, it is important to note that the claim does not require …

Appellant’s arguments (pg. 6, 2nd paragraph) are not commensurate in scope with the claimed invention. Appellant points to Tables 1 and 2a of the present application demonstrating degradation of the (thio)phosphoric acid triamine when the weight ratio of the P-containing fertilizer granules to the urea-containing fertilizer granules is at least 0.4. This Table is directed to Comparative Example 1 and appears to demonstrate that in a mixture of urea and triple superphosphate fertilizer granules, urease inhibitor U1 degradation increases as the ratio of TSP/urea increases. Table 2a demonstrates ammonia emissions of mixtures of urea and TSP/DAP when combined with urease inhibitor U1. The evidence presented by Appellant in the form of Comparative Example 1 and Comparative Example 2 is not reasonably commensurate in scope with the claimed invention. The showing of results for a mixture of urea and TSP or DAP combined with urease inhibitor U1 is not a sufficient showing of unexpected results when the evidence presented is not commensurate in scope with the claimed invention because the claims are directed to a materially different “composition A”. To clarify, the evidenced presented in Comparative Example 1 and Comparative Example 2 does not include a cation source of cation CM+ to the composition A as required by the claim, nor does the showing of results for a single member (e.g. specific fertilizer materials) of a claimed genus (e.g. the fertilizer mixture (ii)) appear sufficient to ascertain a trend in the data.

Appellant argues (paragraph bridging pgs. 6-7) Whitehurst-2 does not describe nor suggest increasing phosphorus content to such an amount that a weight ratio of phosphorus to urea is at least 0.4. Appellant argues further the ratios disclosed in Whitehurst-2’s disclosure equate to a weight ratio of MAP to urea of 0.37. First, the Examiner points out that Appellant’s arguments are directed to “a weight ratio of phosphorus to urea”. This argument applies a different standard of measurement to ascertain a different ratio and is not applicable to the claimed ratio. As described in Appellant’s Specification: “P fertilizers, K fertilizers, and N fertilizers are straight fertilizers, i.e. fertilizers that contain only one of the nutritive elements P, K, and N” [Page 13, lines 38-39]. Therefore it is inconsistent to present arguments directed to the weight ratio of phosphorus to urea when the claimed ratio is directed to the weight ratio of the P-containing fertilizer granules to the urea-containing fertilizer granules. As referenced many times above, the P-containing fertilizer is not only a “straight fertilizer” but may include a PK fertilizer, a NP fertilizer, a NPK fertilizer or may be provided in together in one granules with the urea-containing fertilizer. Even if Appellants calculations were considered commensurate in scope, an exemplified weight ratio of 0.37 in the prior art discloses the claimed range (at least 0.4) with sufficient specificity as to make obvious the claimed ratio.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        
Conferees:
/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731                                                                                                                                                                                           
/KAJ K OLSEN/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.